DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 are amended, wherein claim 1 is an independent claim. Claim 4 is withdrawn. Claims 1-3 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plane- asymmetric arrangement of the heat shield is defined by changing a height of a part of the heat shield from a liquid surface, the heat shield being spaced from the surface of the silicon melt” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "...a large flow rate…", which is not disclosed in the specification as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “large” in claim 1 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recited in claim 3 “…a liquid surface… the surface of the silicon melt…” constitutes an indefinite subject matter. It is not clear whether the “liquid surface” and “surface of the silicon melt” refer a  same surface or not. Therefore, the metes and bounds of claim 3 are not readily ascertainable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Susumu et al (JP 10291892 A, machine translation, “Susumu”) in view of Kimbel et al (US 20160083864 A1, “Kimbel”).
Regarding claim 1, Susumu (entire document) teaches a method of determining (estimating) an oxygen concentration in monocrystalline silicon, the method comprising pulling up the monocrystalline silicon 40 from a silicon melt 24 in a quartz crucible 12 while applying a horizontal magnetic field to the silicon melt 24 (figs 1, 5(1) and 5(2), 0017, 0019, 0029), the monocrystalline silicon 40 being pulled up by a pull-up furnace 10/11 (pull-up device) comprising a hot zone (melt/crucible being heated in the furnace 10/11 while the monocrystalline silicon being pulled) (figs 1, 7-9 and 0018), wherein a 
Susumu further teaches the monocrystalline silicon being pulled up while flowing an inert gas with a large flow rate (0020), but does not explicitly teach a heat shield with a plane-asymmetric arrangement. However Kimbel teaches a crystal puller, wherein a shield portion comprises a heat shield and a dust barrier, the shield portion has a plane-asymmetric shape, and a silicon is pulled up while flowing an inert gas to the silicon melt (figs 1 and 4-6, 0048, 0049, 0054-0058). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Susumu per teachings of Kimbel in order to provide a method for growing a crystal with decreased defect or dislocation (Kimbel 0005, 0006, 0048, 0049 and 0054-0058). As just addressed, Susumu/Kimbel teaches the monocrystalline silicon KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Susumu/ Kimbel as applied to claim 1 above, and further in view of Robert H. Fuerhoff (US 5882402 A, “Fuerhoff”).
Regarding claim 2, Susumu/ Kimbel teaches the plane-asymmetric arrangement of the hot zone as addressed above, but does not explicitly teaches that the plane-asymmetric arrangement of the heat shield is achieved by providing a cut portion in a part of a heat shield spaced from the surface of the silicon melt. However Fuerhoff teaches a method for growing a silicon crystal, wherein notches 117 (cut portion) are non-symmetrically provided in a part of a reflector 115 (heat shield) spaced from the In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Susumu/ Kimbel as applied to claim 1 above, and further in view of Piotr Filar (US 20100288185 A1, “Filar”).
Regarding claim 3, Susumu/ Kimbel teaches the plane-asymmetric arrangement of the hot zone as addressed above, but does not explicitly teaches that the plane-asymmetric arrangement of the heat shield is defined by changing a height of a part of a heat shield spaced from the surface of the silicon melt. However Filar teaches a method of controlling oxygen concentration in a silicon crystal, wherein a heat shield (provided in a hot zone) has a bottom cover 10 with different heights spaced from the surface of . 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714